F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         AUG 23 2002
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    LARRY DON SHELTON,

              Plaintiff - Appellant,

    v.                                                 No. 01-7157
                                                 (D.C. No. 01-CV-109-JC)
    PITTSBURG COUNTY BOARD OF                        (E.D. Oklahoma)
    COMMISSIONERS, a/k/a Board of
    County Commissioners of Pittsburg
    County, Oklahoma; STATE OF
    OKLAHOMA, DEPARTMENT OF
    HUMAN SERVICES; DIRECTOR OF
    DEPARTMENT OF HUMAN
    SERVICES, in individual capacity;
    ADMINISTRATOR, OKLAHOMA
    DEPARTMENT OF HUMAN
    SERVICES, in individual capacity;
    UNITED STATES OF AMERICA;
    DON ABDALLAH, Chief Deputy
    United States Marshal, in his
    individual capacity,

              Defendants - Appellees.


                           ORDER AND JUDGMENT           *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before O’BRIEN and PORFILIO , Circuit Judges, and         KANE , ** Senior District
Judge.
.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Larry Don Shelton, proceeding pro se, appeals from the judgment

against him in this civil rights case for false arrest and imprisonment filed under

42 U.S.C. § 1983. We affirm.

       On April 3, 2000, while plaintiff was at the federal district court clerk’s

office to research a case there, he was arrested on a state warrant by defendant

Don Abdallah, a federal marshal. He was released from custody later that day.

Plaintiff sued numerous defendants, arguing that a federal marshal has no

authority to arrest a person on a misdemeanor warrant unless the misdemeanor

was committed in his presence.    See 18 U.S.C. § 3053.

       The district court dismissed without prejudice as to defendant Pittsburg

County because plaintiff’s conclusory allegations did not give the County fair



**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.

                                          -2-
notice of the claims against it. The court dismissed based on Eleventh

Amendment immunity as to defendants Oklahoma Department of Human Services,

Director of Human Services, and Administrator of the Child Support Enforcement

Division of the Oklahoma Department of Human Services. The court dismissed

plaintiff’s claims against defendants Director of Human Services and

Administrator of the Child Support Enforcement Division of the Oklahoma

Department of Human Services in their individual capacities based on plaintiff’s

failure to allege their personal participation in his arrest. The court dismissed

plaintiff’s negligence claim against defendant the United States because plaintiff

failed to exhaust his administrative remedies, as required before bringing a claim

under the Federal Tort Claims Act. As for defendant Abdallah, the court

observed that he acted pursuant to federal and state authority when he arrested

plaintiff on a state warrant. The court concluded that defendant Abdallah was

entitled to qualified immunity.

      We agree that the marshal in this case was acting pursuant to federal and

state authority, that 18 U.S.C. § 3053 does not apply, and that all of the

defendants were entitled to judgment in their favor. Plaintiff’s claim that the

district court is biased against him is unfounded.




                                          -3-
      All outstanding motions are denied. The judgment is AFFIRMED. The

mandate shall issue forthwith.



                                              Entered for the Court



                                              John C. Porfilio
                                              Circuit Judge




                                    -4-